Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
In claim 1, line 6, “rotation” should be inserted before “guide device” to be consistent with claim 1, line 6’s recitation (first occurrence) of “one rotation guide device.”
In claim 2, line 2, “rotation” should be inserted before “guide device” to be consistent with claim 1, line 6’s recitation of “one rotation guide device.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fastening devices” in claims 1, 6 and 10; “fastening fitting” in claims 1 and 10; “rotation guide device” in claims 1 and 10; “locking part” in claims 5 and 13; “pitch control device” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 7 appears to be directed to the FIG. 5 disclosure, but the balancing weight 9’ is not described as received on a rod.  Rather, the balancing weights 9 of FIG. 4 (claim 4) are described and shown as positioned on a rod 64.  Refer to paragraphs 0077-0078. Based on the disclosure, there isn’t adequate support for the balancing weight 9’ being received on a rod and then fastened to the fastening fitting 3 with the third fastening devices 63.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 6, “a locking part” and “a fastening fitting” in lines 3-4 are unclear since in claim 5 “one locking part”  and in claim 1 “ one fastening fitting” were previously required.  For purposes of examination, the locking part and fastening fitting are being interpreted as the locking part of claim 5 and the fastening fitting of claim 1.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-2, 5-6 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 5,163,817 (Violette et al. hereinafter).
For claim 1, Violette et al. teach a propeller of an aircraft (col. 1, lines 50-60), which propeller is provided with interchangeable blades (note collar 22 is removable in col. 4, line 46 and pin 6 is removable in claim 3) and comprises: a hub 2; at least two blades 1 (note col. 1, lines 15-18); one fastening fitting 10 per blade 1; one rotation guide device (see roller bearing in FIG. 1) per blade 1, each of the rotation guide devices being arranged between the hub 2 and a respective fastening fitting 10 (see FIG. 1); and first fastening devices 22, 6 for fastening the at least two blades, and interconnecting each of the at least two blades 1 and a respective one of the fastening fittings 10 so as to secure each blade 1 to a fastening fitting 10 and so as to couple each blade 1 to the hub 2 via a respective fastening fitting 10; wherein the first fastening devices 22, 6 are arranged outside the hub 2.
	For claim 2, Violette et al. unarguably show the rotation guide device (bearing) comprise an inner ring, an outer ring and rolling elements, the inner ring being secured to the fastening fitting 10 and the outer ring being secured to the hub 2 (See FIG. 1). 
	For claim 5, the Violette et al. assembly alternatively shows the element 6 being the first fastening device itself, and the element 22 being one locking part; the locking part 22 being arranged outside the hub 2 so as to lock a respective fastening fitting 10 radially onto the hub 2 in the direction going towards the inside of the hub(see FIG. 1).
	For claim 6, Violette et al. further imply second fastening devices (see tenons 12 and/or fastener holes in 22) for interconnecting the locking part 22 to the fastening fitting 10.  

	For process claim 10, Violette et al. implies through the geometry of elements shown in FIG. 1, he assembly of the propeller by: inserting the fastening fitting 10 into the hub 2 from the inside of the 
	For process claim 11, the Violette et al. disclosure also illustrates the use of a guide device (bearing) between the fastening fitting 10 and the hub 2.
	For process claim 12, the Violette et al. disclosure clearly shows the outer sing of the bearing seated against the hub 2 in FIG. 1; the inner ring of the bearing seated against the fastening fitting 10 in FIG. 1 and lastly, rolling elements positioned between the inner and outer rings in FIG. 1. 
	For process claim 13, Violette et al. further show the use of a locking part (see 22 or tenons 12 or implied fasteners for 22) onto the fastening fitting 10 outside the hub 2 so as to lock the fastening fitting 10 radially onto the hub 2 in the direction going towards the inside of the hub 2.  
	For process claim 14, Violette et al. imply the additional step of securing the locking part 22 onto the fastening fitting 10 (note fastener holes and tenon 12 geometry).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Violette et al. as applied to claim 2 above.
Violette et al. clearly illustrate and thus disclose a bearing in FIG. 1 having an inner ring, but whether the inner ring is one piece or sectional is not specified.
However, being either one-piece construction or segmented construction are the only two possibilities for manufacturing the inner ring of the bearing.  Neither construction alters the operability of the Violette et al. invention.  And the geometry of the hub 2 of Violette et al. allows for the bearing to be radially inserted from the inside and seated between the hub 2 and the fastening fitting 10.  Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to try to use the inner ring of the bearing from a one-piece construction or a segmented construction, as neither alters the ability of the blade to vary its pitch, nor does one preclude the assembly of the bearing from being situated radially between the hub and the fastening fitting 10.  There is a reasonable expectation that a one-piece bearing inner ring construction would successfully be employed in the Violette et al. variable pitch blade configuration.



Allowable Subject Matter
s 4, 8-9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claims 4 and 15, no rod is shown on the fastening fitting of Violette et al. for receiving a balancing weight; and no balancing weight is shown in Violette et al. attached to the locking part 22.
For claim 8, there lacks the disclosure of a pitch control device and associated pitch control finger included on the fastening fitting 10 of Violette et al.
For claim 9, there lacks in Violette et al. the disclosure of a pitch lever connected to the locking part 22 and pitch control device outside the hub 2 for co-operating with the pitch lever to alter the blade pitch.  
Modifying the prior art of Violette et al. to have these claimed features associated with the locking part or fastening fitting are deemed to be a non-obvious improvement.  The advantage of the claimed invention being a new balance weight receiving device, or a new pitch changing linkage connection for variable pitch blades.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
United States Patent No. 3,387,664 shows a replaceable blade 12 for a variable pitch propeller.  The blade is replaceable through threaded connection in a tapered opening 15.  


Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799